Citation Nr: 0613579	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  05-16 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable rating for a deviated nasal 
septum.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a dental 
disability.

4.  Entitlement to service connection for a right knee 
disability.

5.  Entitlement to service connection for headaches.

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for costochondritis.

7.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD)
WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
October 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 RO decision that denied service 
connection for a dental disability (damage to teeth, constant 
pain, and infection to teeth), for PTSD, for a knee injury, 
and for headaches.  The RO also denied reopening of a claim 
for service connection for a rib condition (claimed as 
inflammation) and denied a claim for a compensable increased 
rating for traumatic deviated nasal septum (rated 0 percent 
disabling).  In February 2005, the RO also denied service 
connection for COPD.  The veteran testified before the Board 
in February 2006.  

The Board notes that the veteran has also raised additional 
claims, which the RO is in the process of adjudicating.  
Those claims include service connection for depression, 
hearing loss, tinnitus, head trauma, a bilateral foot 
condition with a pin and needle sensation, restless right leg 
syndrome, sleep apnea, lower back problems, pharyngitis, 
urinary problems, and vision problems due to chemical 
exposure.  The RO is also in the process of adjudicating 
claims for service connection for neuronitis, post-traumatic 
cephalgia, post-traumatic chronic rhinitis, and post-
traumatic chronic sinusitis, all claimed as secondary to a 
service-connected deviated nasal septum.  The Board notes 
that the claim involving post-traumatic cephalgia is already 
before the Board in this appeal as part of the service 
connection claim for headaches.  Otherwise, the Board refers 
the other issues to the RO for its treatment in the first 
instance, as appropriate.  In addition, the Board notes that 
the claims being remanded today are relevant to the claims 
for service connection for depression, for rhinitis, and for 
sinusitis and the adjudication of these claims is intertwined 
with the claims being remanded (service connection for PTSD 
and increased rating for a deviated nasal septum).  

The claims for service connection for PTSD, for COPD, for 
headaches, and for a dental disability and the claim for a 
compensable rating for a deviated nasal septum are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

1.  A current right knee disorder manifested many years after 
service and is not related to service or to any incident 
therein.

2.  The evidence received since a final June 1986 RO decision 
that denied service connection for a rib condition is not 
material because it does not raise a reasonable possibility 
of substantiating the claim for service connection for 
costochondritis.   


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

2.  The claim for service connection for a costochondritis is 
not reopened.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 
C.F.R. § 3.156, 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent letters in December 2002, April 2003, 
November 2003, August 2004, January 2005, May 2005, July 
2005, and November 2005; rating decisions dated in August 
2003 and February 2005; and a statement of the case in March 
2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See 38 C.F.R. § 20.1102 (2005); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157, __ F.3d __, 2006 WL 861143 (Fed. Cir.  
Apr. 5, 1996) (specifically declining to address harmless 
error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Thus, VA satisfied its duty to notify the 
appellant prior to the last adjudication in this matter, 
which is contained in a December 2005 supplemental statement 
of the case with regard to the issues being decided today.

VA has also obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence with 
regard to the issues that are being decided in today's 
decision.  Thus, VA has satisfied all duties to notify and 
assist the veteran as to these claims only.

I.  Service connection for a right knee disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where all the evidence (including the 
evidence pertinent to service) establishes that the disease 
was incurred during service.  38 C.F.R. § 3.303(d).  

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 309, 314 
(1993).  To establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Thus, 
one of the requirements for service connection is competent 
evidence that a claimed disability currently exists.  See 
Degmetich, supra; Brammer, supra.  The determination is based 
on analysis of all the evidence and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Board shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

The veteran's service medical records show no evidence of any 
injury involving his right knee during his service, despite 
the veteran's insistence that he sustained an injury in the 
same September 1969 incident where he damaged several teeth 
and his nose.  

In November 2004, a VA neurologist noted the veteran's 
account of having injured his right knee at the same time 
when he sustained the nasal injury in service.  The 
impression on consultation was right knee pain with jerking 
and kicking at night that could be secondary to pain or 
restless leg syndrome.  The Board is not required to accept 
an appellant's uncorroborated account of his active service 
experiences.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  
In this case, there is simply no corroboration that the 
veteran specifically injured his right knee at any time 
during service, let alone in September 1969 when he fell down 
stairs.  Thus, the neurologist's statement is not probative 
on the question of whether the veteran sustained a right knee 
injury in service.

The Board notes that there is a pending claim for service 
connection for restless leg syndrome, but this is separate 
from the claim for service connection for a right knee 
disability.

In sum, the weight of the evidence demonstrates that the 
veteran did not sustain any right knee injury or disability 
during his service.  As the preponderance of the evidence is 
against the claim, the "benefit-of-the-doubt" rule does not 
apply, and the Board will deny the claim.  See 38 U.S.C.A. 
§ 5107(b).  





II.  New and material evidence to reopen claim for
service connection for costochondritis

The RO denied service connection for a rib condition in June 
1986.  The veteran did not appeal this decision within one 
year of notification, and it thus became final.  38 U.S.C.A. 
§ 7105.  In November 2002, the veteran sought to reopen the 
claim.

For claims submitted after August 2001, such as this claim, 
"new and material evidence" is defined as evidence that is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim that is 
sought to be reopened, which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156 (a); see also 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the final 
RO decision in light of all of the evidence of record.  The 
Board presumes the credibility of new evidence in analyzing 
the threshold issue of whether new and material evidence has 
been submitted to reopen a claim.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The Board must first address the issue of new and material 
evidence because it determines the Board's jurisdiction to 
reach the underlying claim and to adjudicate the claim de 
novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  If new and material evidence has not been received, 
analysis beyond the evaluation of whether the evidence 
submitted in the effort to reopen is new and material is not 
permitted.  Id., 83 F.3d at 1383-84.  

The Board must consider the underlying statutes and 
regulations in determining whether new and material evidence 
has been submitted to reopen a claim.

In this case, service connection may be granted for 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

At the time of the June 1986 RO decision, the evidence 
included the veteran's available service medical records, his 
statements, and a 1986 VA examination.  The service medical 
records indicated that he had costochondritis in December 
1970, while stationed on board the USS Ranger.  For the 
previous four months, he had sharp pains over the right 
breast, with point tenderness over the right costochondral 
junction of the fourth rib.  The VA examination revealed 
tenderness to pressure at the costosternal juncture of the 
right sixth rib.  In its 1986 denial of service connection, 
the RO reasoned that the in-service findings involving the 
fourth rib were unrelated to the post-service findings 
involving the sixth rib.

Since service, the veteran has continued to submit 
substantial amounts of arguments and statements.  In 
addition, newly received evidence includes post-service 
medical records, including several that discuss chest pain.

In August 1996, the veteran had a local muscle spasm in the 
left upper back and chest.  He complained of pressure and 
numbness of his anterior chest in May 2000, but 
gastrointestinal problems were suspected.  

In May 2004, the veteran was noted as having a history of 
costochondritis with occasional pain over the right lower rib 
cage.

In his April 2005 substantive appeal, the veteran stated that 
he was treated for rib pain from 1976 to 1982 with cortisone 
pills that "seemed to work."  However, he also noted that 
he continued to have the same pain "from time to time."  At 
the same time, he stated that he did "not have the pain at 
this time.  It is inevitable that this pain will be back."  
His contentions are essentially duplicative of those advanced 
at the time of the prior final decision.

None of this "new" evidence is material because it does not 
raise "a reasonable possibility of substantiating the 
claim."  38 C.F.R. § 3.156 (a).

The Board is mindful of the veteran's numerous assertions.  
However, there is no evidence to suggest that the veteran 
possesses medical knowledge, and his statements and arguments 
are not competent.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

In sum, the Board concludes that new and material evidence 
has not been received to reopen the claim for service 
connection for costochondritis.  Thus, the Board cannot 
reopen the June 1986 RO decision.


ORDER

Service connection for a right knee disability is denied.

The application to reopen the claim for service connection 
for costochondritis is denied.


REMAND

The Board is remanding the claims for service connection for 
PTSD, for a dental disability, for headaches, and for COPD 
and the claim for an increased rating for a deviated nasal 
septum.

On remand, the RO should attempt to secure records that have 
not yet been obtained from VA and non-VA sources.  

The veteran states that he received treatment in the mid-
1970s at VA facilities in Los Angeles and Long Beach, 
California.  The RO should obtain copies of all available 
medical records from those facilities from 1975 to the 
present that are not yet associated with the claims folder.  

The veteran has also referred to treatment from various 
medical providers at St. Francis Hospital in Lynwood, 
California, including a dentist named Dr. Rieman who is now 
deceased, as well as Drs. Siegal or Siegel, Summers, and 
Crocker.  He has described receiving treatment from 1972 
through about 1977.  The Board notes that Dr. Shapiro (who 
apparently was a partner of Dr. Siegel's and possibly of 
several other specified doctors at St. Francis Hospital) has 
written that records relating to the veteran have been 
discarded.  However, it is not clear whether Dr. Shapiro is 
referring to his own records or to the records (archived or 
otherwise) from St. Francis Hospital.  On remand, the RO 
should request copies of any records, including any archived 
records, from that facility and those providers from 1972 
through 1980.  The veteran authorized the release of those 
records in January 2003, but renewed authorizations will be 
needed on remand.  The Board notes that these records are 
especially relevant with regard to the claims involving 
service connection for a dental disability and for headaches, 
as well as with regard to the claim for an increased rating 
for a deviated nasal septum.

Additional development is also needed with regard to the PTSD 
claim, both as to the claimed stressors and the veteran's 
proper psychiatric diagnosis.

It is not clear whether the claims folder contains copies of 
the veteran's entire personnel records, including his entire 
assignments on board the USS Saratoga.  On remand, the RO 
should obtain a complete set of the veteran's personnel 
records.

The veteran has described numerous stressors during the 
course of this appeal.  Initially, his stressors were more 
vague and non-specific, but he has since generated several 
very specific stressors and has submitted supporting 
statements from several individuals in support of those 
claimed stressors.  Those stressors include the following: 
(1) the crash of a P-3 Orion aircraft at the Naval Air 
Station in Lemoore, California, on March 6, 1969, and the 
deaths of nine soldiers in that crash; (2) exposure to 
various chemicals and substances (including Agent Orange and 
chemicals used in Project SHAD on board the USS Saratoga near 
Vieques Island in mid-May 1969; (3) exposure to sickening 
chemicals on board the USS Saratoga in the Atlantic Ocean 
between the Virgin islands and the Azore Islands in mid-July 
1969, as well as inoculation with a cholera vaccine; (4) a 
beating by several fellow soldiers on September 25, 1969; (5) 
the death of Chief Clifford van Loh during shore leave in 
Greece from the USS Saratoga; (6) the death of a fellow 
soldier, William Stewart, on December 15, 1970; (7) the 
drowning death of a fellow soldier A.C. Crain on the USS 
Ranger on February 12, 1971; and (8) the death of squadron 
leader Lt. Barton Creed in early 1971 in a flight over Laos.  
The veteran has also described other incidents, including 
plane crashes and mishaps on board both the USS Saratoga and 
USS Ranger.  On remand, the RO should attempt to seek 
verification of these claimed stressors from the appropriate 
service department sources.  The RO should also obtain ship 
histories for the USS Saratoga and the USS Ranger for the 
periods when the veteran was stationed on those ships.

With regard to personal assault cases, "VA has provided 
special evidentiary development procedures, including the 
interpretation of behavior changes by a clinician and 
interpretation in relation to a medical diagnosis."  Patton 
v. West, 12 Vet. App. 272 (1999) (citing VA Adjudication 
Procedure Manual M21-1 (M21-1), Part III, 5.14c (8), (9)).  
These provisions of M21-1, which provide special evidentiary 
procedures for PTSD claims based on personal assault, are 
substantive rules that are the equivalent of VA regulations.  
YR v. West, 11 Vet. App. 393 (1998); Cohen v. Brown, 10 Vet. 
App. 128 (1997).

Specifically, M21-1, Part III, 5.14c subparagraph (8) 
(redesignated Part VI, paragraph 11.38b(2)), provides that if 
the military record contains no documentation that a personal 
assault occurred, alternative evidence might still establish 
an in-service stressful incident.  Behavior changes that 
occurred at the time of the incident may indicate the 
occurrence of an in-service stressor.  Examples of behavior 
changes that might indicate a stressor are (but not limited 
to): visits to a medical or counseling clinic or dispensary 
without specific diagnosis or specific ailment; changes in 
performance and performance evaluations; increased disregard 
for military or civilian authority; increased interest in 
tests for Human Immunodeficiency Virus (HIV) or sexually 
transmitted diseases; and breakup of a primary relationship.  
Subparagraph (9) provides that "[r]ating boards may rely on 
the preponderance of evidence to support their conclusions 
even if the record does not contain direct contemporary 
evidence.  In personal assault claims, secondary evidence 
which documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."

In addition, 38 C.F.R. § 3.304(f)(3) provides that if a PTSD 
claim is based on in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

As noted above, the veteran bases his PTSD claim in part on a 
personal assault that he states occurred in September 1969.  
Therefore, on remand, the RO should also develop the case in 
compliance with the development procedures that apply to 
cases of PTSD based on personal assault.

The Board notes that there is also a pending claim for 
service connection for depression.  On remand, it would be 
reasonable to adjudicate the depression claim and to 
readjudicate the PTSD claim within the context of a claim for 
service connection for a psychiatric disability, including 
PTSD and depression.  

Once the RO has verified or corroborated the veteran's 
claimed stressors, the RO should prepare a memorandum of 
accepted stressors and should then schedule the veteran for a 
thorough examination to assess the nature of any psychiatric 
disorder, including depression and PTSD.  With regard to 
PTSD, the examination should consider only those stressors 
set forth in the RO's memorandum of verified or corroborated 
stressors.  The examination should discuss the veteran's 
psychiatric history and symptoms (both past and present) and 
should discuss whether the veteran currently has a valid 
diagnosis of PTSD or any other psychiatric disorder. 

In addition, VA examination is needed with regard to the 
claims for service connection claims for headaches and for 
COPD.  In November 2004, a VA neurologist noted the veteran's 
account of having had headaches ever since falling in service 
and sustaining injuries to his nose and teeth and diagnosed 
post-traumatic headache, differential diagnosis of tension 
headache, psychologic headache associated with depression, 
and a low questionable possibility of migraine headache.  The 
veteran has also submitted medical statements indicating that 
his service-connected deviated nasal septum affects his 
currently diagnosed COPD and other respiratory disorders.  He 
has also submitted a statement from a treating non-VA doctor 
indicating that nasal surgery in 1975 was for the purpose of 
correcting not only nasal obstruction but also headaches.  
That doctor noted current diagnoses of post-traumatic 
cephalgia, neuronitis, post-traumatic chronic rhinitis, and 
sinusitis.  As noted above, the RO should attempt to secure 
any records that may still be available from St. Francis 
Hospital, which may have a bearing on his service connection 
claims for headaches and for a dental disability and on his 
increased rating claim for a deviated nasal septum.  

On remand, the RO should also afford the veteran an 
examination to determine what relationship, if any, exists 
between the veteran's service-connected residuals of a 
deviated nasal septum and his current COPD/respiratory 
disorders, headaches, and claimed dental disorders.  

The veteran has raised claims for service connection for 
rhinitis and sinusitis.  These claims appear to be 
inextricably intertwined with the claim for an increased 
rating for residuals of a deviated nasal septum.  Certain 
rating criteria apply to deviation of the nasal septum.  38 
C.F.R. § 4.97, Diagnostic Code 6502 (2005).  `However, the 
veteran seeks an increased rating for this service-connected 
disability based on associated residuals, including rhinitis 
and sinusitis.  He is also seeking service connection for 
COPD, but that matter can be addressed separately.  
Therefore, the RO should adjudicate the claim for an 
increased rating for residuals of a deviated nasal septum 
together with the claims involving rhinitis and sinusitis.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of all available medical 
records from the VA medical facilities in 
Los Angeles and Long Beach, California, 
from 1975 to the present that have not yet 
been associated with the claims folder.

2.  After receiving the necessary 
authorizations from the veteran, seek to 
obtain copies of all available medical 
records (including any archived records) 
from St. Francis Hospital in Lynwood, 
California, including records of treatment 
by Drs. Rieman, Siegal or Siegel, Summers, 
and Crocker from 1972 through 1980. 

3.  Obtain a complete set of the veteran's 
service personnel records. 

4.  Obtain ship histories for the USS 
Saratoga and USS Ranger for any periods 
when the veteran was stationed on board 
those vessels.

5.  Request verification from the 
appropriate service department agency of 
the following stressors claimed by the 
veteran:  (1) the crash of a P-3 Orion 
aircraft at the Naval Air Station in 
Lemoore, California, on March 6, 1969, and 
the deaths of nine soldiers in that crash; 
(2) exposure to various chemicals and 
substances (including Agent Orange and 
chemicals used in Project SHAD on board 
the USS Saratoga near Vieques Island in 
mid-May 1969; (3) exposure to sickening 
chemicals on board the USS Saratoga in the 
Atlantic Ocean between the Virgin islands 
and the Azore Islands in mid-July 1969, as 
well as inoculation with a cholera 
vaccine; (4) a beating by several fellow 
soldiers on September 25, 1969; (5) the 
death of Chief Clifford van Loh during 
shore leave in Greece from the USS 
Saratoga; (6) the death of a fellow 
soldier, William Stewart, on December 15, 
1970; (7) the drowning death of a fellow 
soldier A.C. Crain on the USS Ranger on 
February 12, 1971; and (8) the death of 
squadron leader Lt. Barton Creed in early 
1971 in a flight over Laos.

6.  Then, prepare a stressor memorandum 
setting forth all verified or corroborated 
stressors claimed by the veteran.  In 
preparing this memorandum, review all 
responses from the appropriate service 
department agency that is requested to 
verify the claimed stressors as well as 
any credible statements from fellow 
soldiers that are already of record.

7.  Schedule the veteran for an 
examination to assess the current nature 
of any psychiatric disorder, including 
depression and PTSD.  Provide the examiner 
with the claims folder and the stressor 
memorandum.  Request that the examiner 
discuss the veteran's psychiatric history 
and symptoms (both past and present) and 
should discuss whether the veteran 
currently has a valid diagnosis of PTSD or 
any other psychiatric disorder.

8.  Schedule the veteran for an 
examination to assess the current nature 
of his service-connected deviated nasal 
septum and its relationship, if any, to 
other claimed disorders, including 
rhinitis, sinusitis, headaches, and COPD.  
Provide the examiner with the claims 
folder.  Request that the examiner discuss 
all residuals of the veteran's service-
connected residuals of a deviated nasal 
septum, including whether the service-
connected disability causes or aggravates 
rhinitis, sinusitis, headaches (or 
cephalgia), and COPD/respiratory 
disorders.

9.  Then, readjudicate the claims for 
service connection for PTSD, for COPD, for 
headaches, and for a dental disability and 
the claim for an increased rating for 
residuals of a deviated nasal septum.  If 
the RO's decision on any of the claims 
remains adverse to the veteran, provide 
him with a supplemental statement of the 
case and the appropriate opportunity for a 
response.  Then return the case to the 
Board.

By this remand, the Board expresses no opinion as to the 
merits of the claims.  The veteran has the right to submit 
additional evidence and argument on the matters the Board is 
remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The RO should treat the claims expeditiously.  Claims that 
are remanded by the Board or by the United States Court of 
Appeals for Veterans Claims must be handled expeditiously.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


